           Case 3:21-cv-00080-MMD-CLB Document 91 Filed 08/31/21 Page 1 of 6



1    TODD KIM
     Assistant Attorney General
2    Environment and Natural Resources Division
     United States Department of Justice
3
     ARWYN CARROLL (MA Bar 675926)
4    LEILANI DOKTOR (HI Bar 11201)
     Natural Resources Section
5    P.O. Box 7611
     Washington, D.C. 20044-7611
6
     Phone: (202) 305-0465
7
     Fax: (202) 305-0506
     arwyn.carroll@usdoj.gov
8    leilani.doktor@usdoj.gov

9    Attorneys for Federal Defendants

10                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
11

12   BARTELL RANCH LLC, et al.,                   Case No. 3:21-cv-80-MMD-CLB
                                                  Related Case No. 3:21-cv-103-MMD-CLB
13                 Plaintiffs,                    (Consolidated)
14         v.

15   ESTER M. MCCULLOUGH, et al.,
16                 Defendants.

17

18   WESTERN WATERSHEDS PROJECT, et               ORDER RE: JOINT MOTION
     al.,                                         TO AMEND SCHEDULING
19
                   Plaintiffs,                    ORDER (FIRST REQUEST)
20         v.
21
     UNITED STATES DEPARTMENT OF THE
22   INTERIOR, et al.,
                    Defendants.
23

24

25

26

27

28
           Case 3:21-cv-00080-MMD-CLB Document 91 Filed 08/31/21 Page 2 of 6



1           On July 28, 2021, the Court consolidated the two separate cases, Bartell Ranch LLC v.
2
     McCullough, Case No. 3:21-cv-00080-MMD-CLB (“Bartell Ranch”) and Western Watersheds
3
     Project, et al., Case No. 3:21-cv-00103-MMD-CLB (“Western Watersheds”) involving
4
     challenges to the Thacker Pass Record of Decision issued in January 2021. The Court ordered
5

6    that the case schedules and page limits that the Court set in the Western Watersheds (ECF Nos

7    28 at 4-6, 47) apply. ECF 60.
8
            In accordance with that schedule, Federal Defendants timely produced the
9
     administrative record for the initial claims as filed prior to Plaintiff-Intervenors who filed their
10
     motion for intervention on July 20, 2021 (the “Initial Claims”). The parties are continuing the
11

12   meet and confer process regarding the administrative record produced by the Federal

13   Defendants for the Initial Claims and Federal Defendants are compiling the administrative
14
     record on the additional claims brought by Plaintiff-Intervenors under the National Historic
15
     Preservation Act (the “NHPA Claims”). The parties jointly propose a brief extension of the
16
     meet and confer process in order to attempt to resolve issues on the pending administrative
17

18   record and work together in an effort to propose further schedule modifications to the Court.

19          WHEREAS, the parties to this consolidated case previously submitted Case
20
     Management Reports and Stipulations pursuant to Fed. R. Civ. Proc. 16 and the Court’s Orders
21
     Re: Case Management Report;
22
            WHEREAS, as described above, upon ordering consolidation, the Court also ordered
23

24   that the case schedules and page limits set in the Western Watersheds case apply;

25          WHEREAS the Federal Defendants are in the process of compiling the administrative
26
     record in light of Plaintiff-Intervenors’ recently asserted claims under the the National Historic
27

28
             Case 3:21-cv-00080-MMD-CLB Document 91 Filed 08/31/21 Page 3 of 6



1    Preservation Act and the Federal Defendants informed the parties that it anticipates producing
2
     such record to the parties by October 1, 2021;
3
             WHEREAS, the first deadline for the parties to meet and confer regarding any
4
     outstanding issues or disputes regarding the content of the administrative record was August 27,
5

6    2021;

7            WHEREAS, the parties have been meeting and conferring about outstanding issues
8
     regarding the content of the administrative record;
9
             WHEREAS, on August 25, 2021, during a teleconference all parties agreed to extend all
10
     litigation deadlines by two weeks in an effort to resolve outstanding issues and possibly avoid
11

12   the need for motion practice on the administrative record;

13           WHEREAS the parties agree to submit an updated proposed scheduling order to the
14
     Court by no later than September 10, 2021, at which time the parties expect a more informed
15
     proposal from the meet and confer process for the administrative record and summary judgment
16
     briefing, and
17

18           WHEREAS the parties informed the Court of this anticipated motion during the hearing

19   held on August 27, 2021
20
             THEREFORE, the Parties agree and stipulate that the following deadlines would apply:
21
        1. Parties shall conclude the meet and confer process on the administrative record Federal
22
             Defendants have produced on the Initial Claims by no later than September 10, 2021.
23

24      2. In the interim, all other currently existing deadlines shall be extended by 14 days.

25      3. The Parties shall submit an updated scheduling report to the Court by no later than
26
             September 10, 2021 proposing a briefing schedule with extended deadlines from those
27
             currently established, and which will be informed by the progress made during the
28
          Case 3:21-cv-00080-MMD-CLB Document 91 Filed 08/31/21 Page 4 of 6



1          additional two week meet and confer period. At that time, the parties will inform the Court
2
           whether they have been able to resolve issues with the administrative record, or will
3
           include in the proposed briefing schedule a proposed s schedule for briefing any motions
4
           on the administrative record.
5

6

7          Respectfully submitted this 31st day of August, 2021.
8

9    /s/ Dominic M. Carollo                           TODD KIM
     DOMINIC M. CAROLLO                               Assistant Attorney General
10   Admitted Pro Hac Vice                            United States Department of Justice
     dcarollo@carollolegal.com                        Environment and Natural Resources Div.
11
     Carollo Law Group LLC
12   P.O. Box 2456                                     /s/ Arwyn Carroll
     630 SE Jackson Street, Suite 1                   ARWYN CARROLL (MA Bar 675926)
13   Roseburg, Oregon 97470                           LEILANI DOKTOR (HI Bar 11201)
     Ph: (541) 957-5900                               Trial Attorney
14
     Fax: (541) 957-5923                              Natural Resources Section
15                                                    P.O. Box 7611
     O. KENT MAHER (Nev. Bar No. 316)                 Washington, D.C. 20044-7611
16   kent@winnemuccalaw.com                           Phone: 202-305-0465
     PO Box 130                                       Fax: 202-305-0506
17
     33 W Fourth Street                               arwyn.carroll@usdoj.gov
18   Winnemucca, Nevada 89446                         leilani.doktor@usdoj.gov
     Ph: (775) 623-5277
19   Fax: (775) 623-2468                              Attorneys for Federal Defendants
     Local Counsel for Plaintiffs
20
                                                      /s/ Laura K. Granier
21   Attorneys for Plaintiffs Edward Bartell and      Laura K. Granier, Esq (SBN 7357)
     Bartell Ranch, LLC                               Erica K. Nannini, Esq (SBN 13922)
22                                                    Holland & Hart LLP
     /s/ Christopher Mixson                           5441 Kietzke Lane, 2nd Floor
23
     Christopher Mixson (NV Bar#10685)                Reno, Nevada 89511
24   KEMP JONES, LLP                                  Tel: 775-327-3000
     3800 Howard Hughes Parkway, Suite 1700           Fax: 775-786-6179
25   Las Vegas, Nevada 89169                          lkgranier@hollandhart.com
     (702) 385-6000                                   eknannini@hollandhart.com
26
     c.mixson@kempjones.com
27                                                    Hadassah M. Reimer, Esq
     Attorney for Plaintiffs GBRW, BRW, WD, and       (Wyo. Bar No. 6-3825)
28   WWP                                              Admitted Pro Hac Vice
          Case 3:21-cv-00080-MMD-CLB Document 91 Filed 08/31/21 Page 5 of 6



1                                                  Holland & Hart LLP
     /s/ Roger Flynn                               P.O. Box 68
2
     Roger Flynn, (Colo. Bar #21078), Pro Hac      Jackson, WY 83001
3    Vice                                          Tel: 307-734-4517
     Jeffrey C. Parsons, (Colo. Bar #30210), Pro   Fax: 307-739-9544
4    Hac Vice                                      hmreimer@hollandhart.com
     WESTERN MINING ACTION PROJECT
5
     P.O. Box 349, 440 Main St., #2                Attorneys for Defendant-Intervenor
6    Lyons, CO 80540                               Lithium Nevada Corp.
     (303) 823-5738
7    wmap@igc.org
8
     Attorneys for Plaintiffs GBRW, BRW, and WD
9
     /s/ Talasi Brooks
10   Talasi B. Brooks (ISB #9712), Pro Hac Vice
     Western Watersheds Project
11
     P.O. Box 2863
12   Boise ID 83701
     (208) 336-9077
13   tbrooks@westernwatersheds.org
14
     Attorney for Plaintiff WWP
15

16   /s/ William Falk
     William Falk, Esq (Utah Bar No. 16678)
17
     2980 Russet Sky Trail
18   Castle Rock, CO 80101
     (319) 830-6086
19   falkwilt@gmail.com
20
     Julie Cavanaugh-Bill (State Bar No. 11533)
21   Cavanaugh-Bill Law Offices
     Henderson Bank Building
22   401 Railroad Street, Suite 307
     Elko, NV 89801
23
     (775) 753-4357
24   julie@cblawoffices.org

25   Terry J. Lodge, Esq. (Ohio Bar No. 29271)
     316 N. Michigan St., Suite 520
26
     Toledo, OH 43604-5627
27   (419) 205-7084
     tjlodge50@yahoo.com
28
          Case 3:21-cv-00080-MMD-CLB Document 91 Filed 08/31/21 Page 6 of 6



1    Attorneys for Intervening Plaintiffs the Reno-
     Sparks Indian Colony and Atsa koodakuh wyh
2
     Nuwu/People of Red Mountain
3

4    /s/Rick Eichstaedt
     Rick Eichstaedt (Washington Bar No. 36487)
5
     WHEAT LAW OFFICES
6    25 West Main Avenue, Suite 320
     Spokane, Washington 99201
7    Telephone:       (509) 251-1424
     Email: rick@wheatlawoffice.com
8

9    Louis M. Bubala III (Nevada Bar No. 8974)
     KAEMPFER CROWELL
10   50 West Liberty Street, Suite 700
     Reno, Nevada 89501
11
     Telephone:      (775) 852-3900
12   Facsimile:       (775) 327-2011
     Email: lbubala@kcnvlaw.com
13
     Attorneys for Plaintiff-Intervenor Burns
14
     Paiute Tribe
15

16

17

18                                              ORDER

19   IT IS SO ORDERED
20

21
                31st day of August, 2021
     DATED this _____
22

23

24                                              ________________________________________

25                                              CHIEF JUDGE MIRANDA DU
26
                                                UNITED STATES DISTRICT JUDGE
27

28
